DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021 has been entered.
 
Response to Amendment
	3.	The amendments filed on December 8, 2021 have been entered in the above-identified application. New claim 19 has been added. Claims 1-19 are pending of which claims 8-18 are withdrawn and claims 1-7 and 19 are under consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2009/035594 A1). 
	Lee et al. disclose rheologically-modified functionalized polyolefins and tie-layer adhesive blends (equivalent to the tie layers of the claimed invention) formulated therewith which exhibit improved adhesion in multi-layer barrier films. Multi-layer barrier shrink films are widely used for packaging cheese and fresh and processed meat and poultry products.  While specific constructions will vary in the number of layers and the materials used for the various layers, most constructions have a barrier resin layer, such as a layer of ethylene-vinyl alcohol (EVOH) copolymer or polyamide, and one or more polyolefin resin layers.  Where such layers are adjacent, tie-layer adhesives are commonly interposed to promote adhesion between these dissimilar, i.e., polar and non-polar, substrates. Typical tie-layer adhesives are comprised of a polyolefin base resin and a modified polyolefin containing carboxylic acid or anhydride functionality, e.g., a polyolefin grafted with maleic anhydride.  The adhesive blends useful as tie-layers for barrier and polyolefin layers in multi-layer barrier shrink films are comprised of a polyolefin base resin and 2.5 to 30 weight percent of the rheologically-modified functionalized polyolefins. The disclosed rheologically-modified functionalized polymers are prepared by grafting - the term "grafting" denotes covalent bonding of the grafting monomer to the polyolefin chain. The graft monomers include but are not limited to 
acrylic acid, methacrylic acid, maleic acid, fumaric acid, itaconic acid, citraconic acid, mesaconic acid, and maleic anhydride (MAH). Maleic anhydride is the most commonly used graft monomer and is preferred for the rheologically-modified products. The polyolefin resins utilized to obtain the improved rheologically-modified grafts are ethylene homopolymers and ethylene--olefin copolymers. In another embodiment, the 
rheologically-modified product is obtained by grafting a high density polyethylene (HDPE) copolymer, a linear low density polyethylene (LLDPE) copolymer or a plastomer with maleic anhydride (meeting the limitations of claims 2-5). The tie-layer adhesive compositions are highly effective for the production of multi-layer barrier films.  They are particularly well suited for use as tie-layers between barrier resin layers and polyolefin resin layers commonly employed in such multi-layer film constructions.  Most notably, tie-layer adhesives formulated using the rheology-modified polyolefin grafts 
LDPE/Tie 1/EVOH/Tie 2/FCL 
LLDPE/Tie 1/EVOH/Tie 2/FCL 
HDPE/Tie 1/EVOH/Tie 2/FCL 
Furthermore, the films may be oriented in the machine direction, i.e., monoaxially, by stretching in the machine direction (meeting the limitation of claim 6). 
 	With regards to the limitation that the first polyolefin layer is a multilayer structure or that it has at least three layers, the Examiner would like to point out that it would have been obvious to add additional layers to the multilayer structure taught by Lee et al. given that Lee et al. specifically state that specific constructions can vary in the number of layers and the materials used for the various layers, most constructions have a barrier resin layer, such as a layer of ethylene-vinyl alcohol (EVOH) copolymer or polyamide, and one or more polyolefin resin layers (paragraph 0047) and given that the mere duplication of layers has no patentable significance unless a new and unexpected result is produced. With regards to the tensile modulus limitation of claim 19, the Examiner takes the position that such a propriety limitation is inherent in the polyethylene layer taught by Lee et al. given that the polyethylene layer used by Lee et al. and that of the claimed invention are identical. 

Response to Arguments
5.	Applicant's arguments filed on December 8, 2021 have been fully considered but they are not persuasive.
 Applicants traverse the rejection of claims 1-7 and 19 under 35 U.S.C. 103 as being obvious over Lee et al. (US 2009/0035594 Al) and submit that compared to prior art processes and structures the present invention offers a process that has one less treatment step compared to standard lamination process and that the present invention provides a simpler solution as the prior art films with barrier layer having a complex structure, films having at least five layers produced by co-extrusion. However, claims 1-7 and 19 recite a multilayer structure and not a process of making a multilayer structure and the patentability of the multilayer structure does not depend on its method of production. If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
	Applicants argue that although Lee teaches that the film constructions can vary widely with regard to the number of layers and resins used there is nothing in Lee to teach or suggest having multi-layer film using multiple resins in a polyethylene layer as can be seen based on the embodiments taught in Lee. However, the Examiner would like to point out that first, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose given that the idea of combining them flows logically from their having been individually taught in the prior art. Second, the claimed multilayer structure would have been obvious over the prior art relied upon because one reference contained a detailed enabling methodology, a suggestion to modify the prior art to produce the claimed invention, and evidence suggesting the modification would be successful.
Applicants further argue that Lee did not recognize the problems of wanting a more resilient solution compared to barrier film (PE/EVOH) structures and that Lee teaches including one of these barrier film structures described as being inferior in the present application. 	However, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). 
Lastly, Applicants submit that the Declaration under Rule 132 executed by Auli Maritta Nummila- Pakarinen on November 23, 2021 is submitted herewith to support unexpected results. In the Declaration, an additional experiment was conducted to support the showing of unexpected results when the first polyethylene layer (1) is a multi-layer film as claimed. Applicant argues that the specification contains objective evidence of patentability, which serves to rebut any alleged prima facie case of obviousness. However, the Declaration under 37 CFR 1.132 filed on November 23, 2021 is insufficient to overcome the rejection of claims 1-7 and 19 under 35 U.S.C. 103 as being obvious over Lee et al. (US 2009/0035594 Al) given that the data is not commensurate in scope with the scope of the present claims. The examples use specific types and amount of polyethylene (HDPE and LLDPE), specific thickness of each layer and the overall multilayer structure, and specific orientation while the present claims broadly encompass any polyethylene, any thickness, and any orientation in broader terms. As set forth in MPEP 716.02(d), whether unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”. In other words, the showing of unexpected results must be reviewed to see if the results occurred over the entire claimed range, In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). The Examiner invites the Applicants to amend the claims to present a claimed invention commutate is scope with the showing. 
 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504.  The examiner can normally be reached on Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 


/SHEEBA AHMED/Primary Examiner, Art Unit 1787